Title: From James Madison to Clement Humphreys, 19 July 1802 (Abstract)
From: Madison, James
To: Humphreys, Clement


19 July 1802, Department of State. “I have duly received your letter of the 12th. Inst. [not found] enclosing one from Mr. Pinckney and another from the Consul of the United States at Madrid, for which I return you my thanks.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Probably Charles Pinckney to JM, 20 Apr. 1802, and Moses Young to JM, 26 Apr. 1802 (not found) (see JM to Pinckney, 26 July 1802, and JM to Young, 28 July 1802).


